STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 14, 2016
               Plaintiff-Appellee,

v                                                                  No. 322653
                                                                   Saginaw Circuit Court
JAQAVICE DEONNELL GRACE,                                           LC No. 14-039775-FC

               Defendant-Appellant.


                                     ON RECONSIDERATION

Before: METER, P.J., and BORRELLO and BECKERING, JJ.

METER, P.J. (concurring in part and dissenting in part).

        Consistent with my dissent to the order granting reconsideration, I concur in all parts of
this opinion except that dealing with the scoring of PRV 7, and I continue to adhere to the
analysis of that issue set forth in our original opinion.




                                                            /s/ Patrick M. Meter




                                               -1-